               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



RICHARD DEAN MEARS,             )
                                )
          Plaintiff,            )
                                )
     v.                         )            1:20CV536
                                )
PHILLIPS CORPORATION, d/b/a     )
JEFFREYS MANUFACTURING          )
SOLUTIONS, INC., ALAN PHILLIPS, )
MICHAEL GARNER, and BILL        )
WITHERS,                        )
                                )
          Defendants.           )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter comes before the court on a Motion for Judgment

on the Pleadings, (Doc. 24), filed by Defendants Phillips

Corporation, Alan Phillips, Michael Garner, and Bill Withers

(together “Defendants”). Pro se Plaintiff Richard Dean Mears

(“Plaintiff”) objected to the motion and filed a response. (Doc.

27). For the reasons described herein, this court finds that

Defendants’ Motion for Judgment on the Pleadings should be

granted.




    Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 1 of 11
I.   FACTUAL AND PROCEDURAL BACKGROUND

     A.    Factual Background

     The facts taken in the light most favorable to Plaintiff

are as follows. Plaintiff applied online for a job with the

Phillips Corporation, doing business as Jeffreys Manufacturing

Solutions, Inc., in July 2018. (Complaint (“Compl.”) (Doc. 2) at

4.)1 The online application asked whether Plaintiff had ever been

convicted of a crime. (Id.) Plaintiff answered “Yes” and

attempted to list all his convictions but could not because the

“online application only allowed for a certain number of

characters.” (Id.) Thus, he was only able to list one of his

several convictions. (Id. at 6, 9.)

     Plaintiff was never asked about his criminal history during

multiple job interviews, and eventually Phillips Corporation

hired him. (Id. at 6-7.) Plaintiff began work on October 1,

2018. (Id. at 7.)

     Plaintiff was fired two and a half months later. (Id.)

Plaintiff was told he was being terminated because “someone in

the office . . . had conducted a Google search on Plaintiff and

had found out about Plaintiff’s prior convictions,” and then



     1 All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.
                                   -2-



     Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 2 of 11
“brought it to the attention of [company management].” ( Id. at

7, 10.)

      B.    Procedural Background

      Plaintiff filed his pro se Complaint on June 16, 2020.

(Compl. (Doc. 1).) Plaintiff “contends that he was wrongfully

terminated and that in doing so, the defendants violated the

Fair Credit Reporting Act.” (Id. at 9.) Plaintiff seeks both

punitive and compensatory damages. (Id. at 4.)

      Defendants filed a Rule 12(c) Motion for Judgment on the

Pleadings on October 14, 2020, (Doc. 24), along with an

accompanying Memorandum, (Doc. 25). Plaintiff responded. (Doc.

27.) This matter is now ripe for adjudication.

II.   STANDARD OF REVIEW

      A.    Pro se Complaints

      Pro se filings are “to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation and

quotation marks omitted). A “pro se complaint[] should not be

dismissed summarily unless ‘it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.’” Gordon v. Leeke, 574 F.2d




                                    -3-



      Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 3 of 11
1147, 1151 (4th Cir. 1978) (quoting Conley v. Gibson, 355 U.S.

41, 45–46 (1957) (quotation marks omitted)).

     However, even pro se complaints must “contain more than

labels and conclusions” to survive a Rule 12 motion. Giarratano

v. Johnson, 521 F.3d 298, 304 n.5 (4th Cir. 2008) (quotation

marks omitted) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 545 (2007)) (dismissing pro se complaint). Importantly, the

“‘special judicial solicitude’ with which a district court

should view such pro se complaints does not transform the court

into an advocate.” Weller v. Dep’t of Soc. Servs., 901 F.2d 387,

391 (4th Cir. 1990).

     B.   Motions for Judgment on the Pleadings

     Motions for judgment on the pleadings are “designed to

dispose of cases when the material facts are not in dispute and

the court can judge the case on its merits by considering the

pleadings.” Hill v. Equifax Info. Servs., LLC, 974 F. Supp. 2d

865, 873 (M.D.N.C. 2013) (quotation marks omitted) (quoting

Preston v. Leake, 629 F. Supp. 2d 517, 521 (E.D.N.C. 2009)).

     “The standard of review for Rule 12(c) motions is the same

as that under Rule 12(b)(6).” Drager v. PLIVA USA, Inc., 741

F.3d 470, 474 (4th Cir. 2014). Since the standards are the same,

a court reviewing a motion under Fed. R. Civ. P. 12(c) must

“apply the standard for a Rule 12(b)(6) motion,” W.C. & A.N.


                                  -4-



    Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 4 of 11
Miller Dev. Co. v. Cont'l Cas. Co., 814 F.3d 171, 176 (4th Cir.

2016), meaning that “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted). “[T]he court must accept all of the non-movant’s

factual averments as true and draw all reasonable inferences in

its favor.” SmithKline Beecham Corp. v. Abbott Labs., No.

1:15CV360, 2016 WL 922792, at *3 (M.D.N.C. Mar. 10, 2016)

(citations omitted). This court does not, however, accept legal

conclusions as true. Iqbal, 556 U.S. at 678.

III. ANALYSIS

     This court will grant the Motion for Judgment on the

Pleadings because Plaintiff’s factual allegations, taken as true

and liberally construed, are insufficient to state a plausible

claim under the Fair Credit Reporting Act (“FCRA”).

     A.   Plaintiff’s Failure to Specify Which FCRA Sections the
          Defendants Allegedly Violated Does Not Require
          Dismissal

     Defendants argue that “the entry of judgment against

Plaintiff is proper” “because Plaintiff does not specify what

provision of FCRA he is contending Defendants violated.” ( Mem.

of Law in Supp. of Defs.’ Rule 12(c) Mot. for J. on the

Pleadings (“Defs.’ Br.”) (Doc. 25) at 4.)


                                  -5-



    Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 5 of 11
     The two cases Defendants cite in support of this argument,

Wiggins and Booker, do not persuade this court that Plaintiff’s

claim should be dismissed on such grounds. In Wiggins, the pro

se plaintiff’s FCRA claim was dismissed not merely because it

failed “to cite any specific sections or subsections of the

FCRA,” but also because it crucially failed “to allege facts

sufficient to satisfy any of the required elements for an FCRA

claim.” Wiggins v. Planet Home Lending, LLC, No. 5:14-CV-862-D,

2015 WL 3952332, at *7 (E.D.N.C. June 29, 2105). Thus, the pro

se complaint’s failure to specify a particular statutory section

was not alone grounds for dismissal.

     Additionally, in Booker, the plaintiff’s failure to specify

“which provisions of the multifaceted federal statutes have been

violated by Defendants,” was only grounds for dismissal after

the plaintiff had been represented by counsel for two months but

had made no effort to remedy the plaintiff’s defective

complaint. Booker v. Washington Mut. Bank, FA, 375 F. Supp. 2d

439, 441-42 (M.D.N.C. 2005). In contrast, here, Plaintiff

remains unrepresented.

     As discussed, supra Part II.A, pro se plaintiffs’

complaints “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers .”

Erickson, 551 U.S. at 94. Plaintiff argues that he deliberately


                                  -6-



    Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 6 of 11
chose not to specify which sections of the FCRA Defendants

violated and instead purposefully cited “Title 15 U.S.C. Section

1681 et seq. . . . to refer to the various subsections of [the

FCRA] because almost all are implicated by defendants’ actions.”

(Pl.’s Obj. to Defs.’ Rule 12(c) Mot. For J. on the Pleadings

and Resp. to Defs.’ Mem. of Law in Supp. Of Defs.’ Rule 12(c)

Mot. For J. on the Pleadings (“Pl.’s Resp.”) (Doc. 27) at 5.)

Considering Plaintiff’s pro se status, his purportedly

intentional decision not to specify any section of the FCRA,

while perhaps inartful, is not by itself fatal at this

preliminary juncture.

     B.   Plaintiff’s Complaint Fails to State a Plausible Claim
          for Relief Under Any Section of the FCRA

     Defendants argue that Plaintiff’s FCRA claims fail as a

“matter of law.” (Defs.’ Br. (Doc. 25) at 7.) They assert that

all the FCRA sections conceivably implicated by Plaintiff’s

allegations2 are, by statute, predicated on the existence of a

“consumer report” generated by a “consumer reporting agency.”

(Id. at 6.) Defendants claim that the coworker who uncovered

information about Plaintiff’s criminal history does not meet the



     2 Defendants list the following sections as potentially
relevant: 15 U.S.C. §§ 1681b(b)(1)(A)(i), (ii),
1681b(b)(2)(A)(i), (ii), 1681b(b)(3)(A)(i), (ii), 1681m(a), and
1681n(b). Plaintiff agrees that these sections are implicated by
his allegations. (See Doc. 27 at 5-7.)
                                  -7-



    Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 7 of 11
FCRA’s definition of a consumer reporting agency and therefore

liability under the FCRA is a legal impossibility. (Id.)

     Plaintiff concedes that the coworker is not a consumer

reporting agency. (Pl.’s Resp. (Doc. 27) at 3.) (“[I]t is true

that a co-worker is not a ‘consumer reporting agency.’”).

Nevertheless, Plaintiff asserts that the FCRA applies to the

coworker’s conduct because “the FCRA (Fair Credit Reporting Act)

is the primary federal law regulating employment background

checks,” and therefore applies “where an employer takes any

information it receives from any party . . . and uses that

information to make adverse decisions on an employee.” (Id. at

3-4 (emphasis added).) Plaintiff cites no authority to support

this far-reaching application of the FCRA.

     Plaintiff’s argument for such a broad reading of the FCRA

ignores the statute’s text. The FCRA “‘has been drawn with

extreme care’ . . . and courts must respect the balance struck

by Congress when interpreting its provisions.” Ross v. FDIC, 625

F.3d 808, 812 (4th Cir. 2010) (quoting Nelson v. Chase Manhattan

Mortg. Corp., 282 F.3d 1057, 1060 (9th Cir. 2002)). This court

agrees with Defendants that all the potentially applicable

provisions of the FCRA, see supra note 2, are explicitly

predicated on the existence of a consumer report, which the FCRA

defines as “any written, oral, or other communication of any


                                  -8-



    Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 8 of 11
information by a consumer reporting agency.” 15 U.S.C.

§ 1681a(d)(1) (emphasis added). The FCRA defines a consumer

reporting agency as “any person which, for monetary fees, dues,

or on a cooperative nonprofit basis, regularly engages in whole

or in part in the practice of assembling or evaluating consumer

credit information or other information on consumers for the

purpose of furnishing consumer reports to third parties .” Id.

§ 1681a(f).

     In the interest of ensuring that no set of facts could

support this pro se claim, even if Plaintiff’s admission that

the “co-worker is not a ‘consumer reporting agency,’” (Pl.’s

Resp. (Doc. 27) at 3), was ignored, Plaintiff’s factual

allegations do not plausibly establish that the coworker falls

within the statutory definition for consumer reporting agencies.

Plaintiff never alleges that the coworker was compensated for

sharing information on Plaintiff’s criminal background with

company management. Nor does Plaintiff allege that the coworker

regularly engaged in the practice of gathering such information.

Therefore, the FCRA does not apply to the conduct of the

coworker.

     Bing v. Brivo Sys., LLC, Civil Action No. PX-18-1543, 2019

WL 277752, at *1 (D. Md. Jan. 22, 2019), aff’d on other grounds,

959 F.3d 605 (4th Cir. 2020), ruled similarly on analogous


                                  -9-



    Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 9 of 11
facts. In Bing, the plaintiff was hired despite disclosing two

criminal convictions on his job application. However, an

employee overseeing his orientation learned from Google that the

plaintiff had been tangentially connected to additional criminal

activity. (Id.) Based on that information, the employee

terminated the plaintiff. (Id.) The plaintiff alleged that the

employer “violated the FCRA by relying on a Google search as a

basis for his termination.” (Id. at *4.) The court dismissed the

claim as a matter of law because the plaintiff had not alleged

the existence of a consumer reporting agency. (Id.)

       Here, Plaintiff has not only failed to allege the existence

of a consumer reporting agency, but he has also expressly

admitted that his former coworker does not meet the applicable

statutory definition. (Pl.’s Resp. (Doc. 27) at 3.) Accordingly,

in light of the FCRA’s plain text, the relevant case law, and

Plaintiff’s own concession, the Complaint — even liberally

construed — does not contain sufficient facts to constitute a

plausible claim under any potentially applicable section of the

FCRA.

IV.    CONCLUSION

       For the foregoing reasons, this court finds that

Defendants’ Motion for Judgment on the Pleadings should be

granted.


                                    -10-



      Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 10 of 11
     IT IS THEREFORE ORDERED that Defendants’ Motion for

Judgment on the Pleadings, (Doc. 24), is hereby GRANTED and this

action is dismissed.

     A Judgment dismissing this action will be entered

contemporaneously with this Memorandum Opinion and Order

     This the 13th day of September, 2021.




                                 __________________________________
                                    United States District Judge




                                 -11-



   Case 1:20-cv-00536-WO-JLW Document 38 Filed 09/13/21 Page 11 of 11
